The first two assignments of error relate to the rulings of the court in permitting plaintiff to testify that he and his son were the owners of the piano in *Page 599 
question. This did not call for a conclusion, but was testimony as to a fact. A witness may properly testify as to who is the owner of personal property. Daffron v. Crump, 69 Ala. 77; Steiner v. Tranum, 98 Ala. 315, 13 So. 365; Rasco v. Jefferson, 142 Ala. 705,38 So. 246.
The cause was tried before the court without a jury. The evidence was taken ore tenus, and was conflicting. Under these conditions the presumptions are in favor of the findings of the trial court, which this court will not disturb unless such findings are contrary to the great weight of the evidence. Kiser Co. v. Pope, 18 Ala. App. 54, 88 So. 197; Schlossburg v. Willingham, 17 Ala. App. 678, 88 So. 191.
We find no error in the record, and the judgment is affirmed.
Affirmed.